Citation Nr: 1016209	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for costochondritis.

2.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted the Veteran's 
application to reopen his claim for service connection for 
costochondritis, and denied the underlying claim on the 
merits.  Regardless of the RO's actions, the Board must 
initially determine whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In March 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

The Veteran submitted additional evidence at the hearing and 
waived initial RO consideration of this evidence.  In any 
event, the Board is granting the claim; thus, remand for RO 
consideration of the evidence would in any event be 
unnecessary.  38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for costochondritis.  The Veteran did not appeal 
this decision.

2.  Evidence received since the August 2005 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for costochondritis.

3.  The Veteran has costochondritis that is related to an in-
service chest injury.



CONCLUSIONS OF LAW

1.  The August 2005 decision that denied the application to 
reopen the claim for service connection for costochondritis 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the August 2005 is new and 
material and the claim for service connection for 
costochondritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  Costochondritis was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the application to reopen 
and the underlying claim for service connection for 
costochondritis, these claims are substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran first applied for service connection for chest 
pain in May 1980, and this claim was denied later that month.  
The Veteran has since filed multiple applications to reopen 
this claim, subsequently recharacterized as one for 
costochondritis, with the most recent prior denial occurring 
in August 2005.  The Veteran and the attorney who was then 
representing him were notified of this denial and the 
Veteran's right to appeal, in a September 2005 letter.  
However, the Veteran did not appeal, but, rather, his 
attorney sent a May 2006 letter reiterating his claim with an 
attached letter from Dr. Thomas.  Therefore, the August 2005 
denial of the application to reopen became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO's August 2005 denial was based on the lack of evidence 
of a nexus between the Veteran's costochondritis and his in-
service chest symptomatology.  According to the Veteran, the 
in-service chest symptomatology was due to a chest injury.  
The Veteran's testimony in this regard is presumed credible 
for the purposes of reopening and, in any event, the Board 
finds this testimony credible for the reasons stated below.  
Dr. Thomas's April 2006 letter indicates that the Veteran has 
chronic costochondritis that is related to his in-service 
chest injury.  Given that the basis for the prior denial was 
a lack of medical nexus evidence, and the evidence since the 
denial includes precisely such medical nexus evidence, the 
Board finds that this new evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.  
Reopening of the claim is therefore in order.

On the merits, service connection will be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he sustained an in-service chest 
injury.  The Board finds this testimony credible.  The 
Veteran sought service connection shortly after service, and 
indicated that he was treated for chest pain and that he 
sustained an in-service injury to his chest.  He subsequently 
elaborated that while stationed in Hanover, Germany, he was 
hit in the chest with a locker dropped by a fellow serviceman 
while they were moving it.  The service treatment records 
(STRs) include a September 1977 report of mid-sternal chest 
pain for 8 months with no injury, a February 1978 diagnosis 
of rule out (r/o) costal chondritis, and the November 1978 
separation examination report noted the Veteran's complaints 
of chest pain but did not contain a diagnosis.  In his 
written statements and hearing testimony, the Veteran 
described the injury and continuity of chest pain 
symptomatology.  An April 2005 letter from the Veteran's ex-
wife is consistent with this testimony.  Based on its 
observation of the Veteran's hearing testimony and the 
consistency of this testimony with the other evidence of 
record, the Board finds that this testimony as to the in-
service chest injury and continuity of symptomatology is 
credible.

As to whether the Veteran has costochondritis, the April 2004 
VA examiner concluded based on his examination, a February 
2004 X-ray and CT scan, and his review of the claims file, 
that the Veteran's did not have costochondritis, and noted 
that costochondritis does not last for many years.  He 
attributed the Veteran's chest pain to thoracic spine 
degenerative disc disease (DDD) radiculopathy.  In contrast, 
Dr. Urrea in his October 2003 letter noted that he had been 
treating the Veteran for the previous five years and 
diagnosed him with chronic costochondritis.  He reiterated 
this diagnosis in November 2004.  In an April 2006 letter, 
Dr. Thomas noted that a bone scan of the chest found 
degenerative changes in the costochondral junctions and 
diagnosed him with chronic costochondritis.  The February 
2006 bone scan to which Dr. Thomas referred, signed by Dr. 
Algeo and submitted by the Veteran at the hearing, contains 
an impression of degenerative uptake in the costochondral 
junction.  While VA does not recognize the "treating 
physician" rule, the fact that the physicians treating the 
Veteran have diagnosed him with costochondritis and this 
diagnosis is supported by a bone scan warrants a finding that 
the weight of the evidence is in favor of a diagnosis of 
costochondritis.

Similarly, the evidence weighs in favor of a nexus between 
the Veteran's current costochondritis and the in-service 
chest injury.  Dr. Thomas wrote in his April 2006 letter that 
the Veteran's costochondritis is most likely associated with 
the blunt chest injury described by the Veteran.   The April 
2004 VA examiner concluded that the Veteran's chest pain was 
not related to chest trauma in service because of a lack of 
current signs of costochondritis, because costochondritis 
does not last for years, and because the chest pain was more 
likely from thoracic DDD radiculopathy.  While, as noted by 
the RO in the statement of the case, Dr. Thomas did not 
review the Veteran's STRs, the Court has repeatedly stated 
that such lack of review is not, in and of itself, relevant 
to a determination as to the weight of a medical opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) 
(citing Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005), 
for its holding that the Board may rely on a private medical 
opinion that is based on an accurate medical history offered 
by the Veteran).  Dr. Thomas's opinion is consistent with the 
Veteran's account of his in-service chest injury which itself 
is credible and consistent with the evidence of record.  In 
contrast, the April 2004 VA examiner's opinion was given 
prior to the February 2006 bone scan which contained 
supporting radiographic evidence for a diagnosis of 
costochondritis.  Thus, the April 2004 VA examiner's opinion, 
through no fault of his own, was based on an inaccurate 
factual premise-the absence of confirmatory radiographic 
evidence-and is therefore less probative than that of Dr. 
Thomas.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The weight of the evidence therefore supports a nexus between 
the Veteran's costochondritis and his in-service chest 
injury.

As the evidence reflects that the Veteran has costochondritis 
that is related to service, service connection for this 
disability must be granted.


ORDER

The application to reopen a claim for service connection for 
costochondritis is granted.

Entitlement to service connection for costochondritis is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


